Citation Nr: 0807224	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  00-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969.  He served in the National Guard from January to May 
1964, and on active duty for training from May to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied service connection 
for hepatitis C.  The veteran timely appealed this 
determination to the Board.

In an October 2001decision, the Board denied the veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In August, the veteran, 
through his attorney, and the Secretary of Veterans Affairs 
submitted a Joint Motion For to Vacate in Part and Remand.  
In a May 2006 Order, the Court granted the motion, vacated 
the October 2001 Board decision, and remanded the case to the 
Board for further appellate review.

The Board remanded the matter to the RO for additional 
development in January 2004.  The Board again remanded the 
matter in January 2005. 

In a June 2006 decision, the Board denied the veteran's 
claim, and he again appealed the decision to the Court.  In 
September 2007, the veteran, through his attorney, and the 
Secretary of Veterans Affairs again submitted a Joint Motion 
For to Vacate in Part and Remand.  In a September 2007Order, 
the Court granted the motion, vacated the June 2006 Board 
decision, and remanded the case to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to the September 2007 Court Order, the instant case 
must be remanded.

At his June 2003 Board hearing, the veteran testified that 
during his period of service, he worked in an intensive care 
unit and was exposed to blood, and that he prepared patients 
for surgery by shaving surgical sites.  The veteran's service 
records indicate a specialty of medical corpsman.

The veteran was afforded a VA examination to determine the 
nature and etiology of any hepatitis C in June 2004.  The VA 
examiner at that time noted that the veteran worked in an 
intensive care unit during service.  The examiner opined that 
it was not likely that the veteran's hepatitis C was incurred 
in active service, but, rather, was most likely due to his 
tattoo marks, as getting a tattoo was one of the risk factors 
for hepatitis C.  In the VA examiner's opinion, the examiner 
did not address the likelihood of the veteran incurring 
hepatitis C as a medical corpsman working in an intensive 
care unit, or explain why, considering this activity during 
service, it was not at least as likely as not that the 
veteran incurred hepatitis C during service.

Thus, this case must be remanded for a new VA examination to 
determine the nature and etiology of any hepatitis C, whereby 
the examiner reviews the entire claims folder and addresses 
the veteran's service as a medical corpsman as a potential 
risk factor for hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current hepatitis C disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
hepatitis C disorder, and (2) whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way.  In expressing his or her 
opinion, the examiner should 
specifically address the veteran's 
service as a medical corpsman during 
his period of service from June 1968 to 
August 1969, including working in an 
intensive care unit where he was 
exposed to blood, and preparing 
patients for surgery by shaving 
surgical sites.  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



